Case 1:18-cv-22204-KMW Document 23 Entered on FLSD Docket 11/16/2018 Page 1 of 2



                        UNITED STATES DISTRICT COURT OF THE
                           SOUTHERN DISTRICT OF FLORIDA


                                                           Case No. 1:18-cv-22204-KMW
                                                           On appeal from Bankr. S.D. Fla.
                                                           Case No. 17-21018-LMI

  REVERSE MORTGAGE SOLUTIONS, INC.

         Appellant,

  v.

  ALEIDA C. NUNEZ,

           Appellee,

  _______________________/

                       NOTICE OF APPEARANCE FOR APPELLEE AND
                           DESIGNATION OF EMAIL ADDRESS

         PLEASE TAKE NOTICE that Jeffrey M. Hearne., of Legal Services of Greater Miami,

  Inc., hereby enters an appearance as counsel for the Appellee, Aleida C. Nuṅez, in the above-

  styled cause. Copies of all future correspondence should be also sent to the undersigned as

  indicated below.

         Primary email: JHearne@legalservicesmiami.org
         Secondary Email address: Sfreire@legalservicesmiami.org

                                            Respectfully submitted,
                                            LEGAL SERVICES OF GREATER MIAMI, INC.
                                            Attorneys for Appellee
                                            4343 W. Flagler Street, Suite 100
                                            Miami, Florida 33134
                                            Telephone/Facsimile: (305) 438-2403
                                            Primary Email: jhearne@legalservicesmiami.org
                                            Alternate Email: Sfreire@legalservicesmiami.org

                                            BY:             /s/             ________
                                                    JEFFREY M. HEARNE
                                                    Florida Bar No.: 0512060
Case 1:18-cv-22204-KMW Document 23 Entered on FLSD Docket 11/16/2018 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 16, 2018, I electronically served the foregoing

  document on all counsel of record via transmission of Notices of Electronic Filing generated by

  CM/ECF.

                                        SERVICE LIST


  Edwin Gilbert Rice                                James B. Bailey
  BRADLEY ARANT BOULT                               (pro hac vice pending)
  CUMMINGS LLP                                      BRADLEY ARANT BOULT
  100 S. Ashley Drive #1300                         CUMMINGS LLP
  PO Box 3333                                       1819 Fifth Avenue North
  Tampa, FL 33601-3333                              Birmingham, AL 35203
  813-229-3333                                      205-521-8913
  erice@bradley.com                                 jbailey@bradley.com

  Gianny Blanco                                     Laila Shilleh Gonzalez
  Freire & Gonzalez, P.A.                           Freire & Gonzalez
  10647 N. Kendall Drive                            1800 W 49 Street
  Miami, FL 33176                                   Suite 311
  Email: gianny@freiregonzalez.com                  Hialeah, FL 33012-2947
                                                    Email: freire-gonzalez@anewbroadband.net




                                                        /s/ Jeffrey M. Hearne
                                                      JEFFREY M. HEARNE




                                                2
